IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 3, 2008

                                     No. 08-40745                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


Charles L. King

                                                  Plaintiff-Appellant
v.

Nacogdoches Independent School District

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                   (07-CV-179)


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       This is a race and age discrimination case.1 The plaintiff-appellant is a 58-
year-old African-American who despite his good credentials and experience



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        Appellant’s brief on appeal appears only to challenge the rulings made under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. Further, he leaves unchallenged the appellee’s
argument that his 42 U.S.C. § 1981 claim is jurisdictionally defective. In any case, we need
not parse these issues because none could disturb our disposition of this appeal.
                                  No. 08-40745

working for NISD in the early 1990s was unable to convince it to hire him again
in 2003 or 2004.
      The district court granted summary judgment to the defendant on July 16,
2008 (due to a factual issue that was corrected on the prompting of the
defendant, it issued an amended order of summary judgment the next day). The
appellant-plaintiff’s brief offers no meaningful challenge to the district court’s
memorandum in support of its grant of summary judgment. He has raised no
genuine issue as to any material fact, and therefore the judgment of the district
court is AFFIRMED.




                                        2